SUMMARY ORDER
Appellant Ekaterini Kleiman, pro se, appeals the April 12, 2005 judgment of the United States District Court for the Southern District of New York, affirming the *75decision of the Administrative Law Judge (“ALJ”) and dismissing her complaint challenging a denial of benefits under the Social Security Act. We presume the parties’ familiarity with the facts and the issues on appeal.
After reviewing the administrative record, this Court finds that there was substantial evidence in the record to support the ALJ’s factual findings, and Kleiman was properly denied benefits for the reasons stated by the district court. See Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir.1998); see also Bubnis v. Apfel, 150 F.3d 177, 181 (2d Cir.1998). Further, to the extent that Kleiman raises new allegations in this Court relating to her condition from 2002 to the present, her claims are irrelevant to the ALJ’s findings because they occurred more than seven years after her husband’s death. See 20 C.F.R. § 404.335(c)(1).
Therefore, the judgment of the district court is AFFIRMED.